OPINION — AG — QUESTION(1): IN A COUNTY WHERE THERE ARE TWO OR MORE CITIES WHICH QUALIFY UNDER THE STATUTE TO FORM A METROPOLITAN AREA PLANNING COMMISSION WITH THE COUNTY, CAN THE QUALIFYING CITIES FORM SEPARATE RATE COMMISSIONS WITH THE COUNTY? — NEGATIVE, QUESTION(2): CAN TWO OR MORE ELIGIBLE CITIES JOIN TOGETHER WITH THE COUNTY AND FORM ONE METROPOLITAN AREA PLANNING COMMISSION? — NEGATIVE, QUESTION(3): IF TWO OR MORE METROPOLITAN AREA PLANNING COMMISSION CAN BE FORMED, HOW IS JURISDICTION DETERMINED IN TERRITORY OVER WHICH BOTH COMMISSIONS HAVE JURISDICTION, I.E., THREE MILES OUTSIDE THE CITY LIMITS, 1/4 MILE OF ANY STATE OR FEDERAL HIGHWAYS AND OTHER AREAS IN THE COUNTY NOT EXEMPT OR WITHIN AN INCORPORATED AREA? — SECOND QUESTION ANSWERS THIRD QUESTION, QUESTION(4): IN WHAT MANNER AND TO WHAT EXTENT MAY THE METROPOLITAN AREA PLANNING COMMISSION PLAN FOR, AND THE COUNTY ENFORCE MEASURES ADOPTED BY THEM WITHIN THEIR JURISDICTION, PARTICULARLY IN AREAS OTHER THAN THE THREE MILE LIMIT OUTSIDE OF THE CITY LIMITS AND 1/4 MILES OF ANY STATE OR FEDERAL HIGHWAY? — THE ONLY AREA `OTHER THAN THE THREE MILE LIMIT OUTSIDE OF CITY LIMITS AND ONE FOURTH MILES OF ANY STATE OR FEDERAL HIGHWAY' OVER WHICH THE METROPOLITAN AREA PLANNING COMMISSION HAS JURISDICTION IN THE AREA "WITHIN ONE HALF MILE OF ANY WATER SUPPLY OR RESERVOIR OWNED BY THE MUNICIPALITY, EXCLUDING, HOWEVER, ANY INCORPORATED AREA, EXCEPT AS * * * OTHERWISE! PROVIDED." CITE: 19 O.S. 1965 Supp., 866.35 [19-866.35], 19 O.S. 1965 Supp., 866.2 [19-866.2], 19 O.S. 1965 Supp., 866.10 [19-866.10], 19 O.S. 1965 Supp., 866.33 [19-866.33] (HARVEY CODY)